                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DARIEL DE LOS SANTOS,                               CASE NO. C19-0330-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    KING COUNTY,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          The parties have filed a stipulation and proposed order of dismissal (Dkt. No. 9).
18   Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing, and
19   this action is DISMISSED with prejudice and without an award of costs or attorney fees to either
20   party. The Clerk is directed to CLOSE the case.
21          DATED this 2nd day of July 2019.
22                                                          William M. McCool
                                                            Clerk of Court
23

24                                                          s/Tomas Hernandez
                                                            Deputy Clerk
25

26


     MINUTE ORDER
     C19-0330-JCC
     PAGE - 1
